Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14th, 2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on July 14, 2021 are accepted. 

Specification
	The specification filed July 14, 2021 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schepers et al. WO 2018/015325 A1 [hereinafter Schepers] in view of Wu, Huapeng “Highly Regular Architectures for Finite Field Computation Using Redundant Basis”, Pages 269-279, 1999 [hereinafter Wu].

As per claims 1 and 10, Schepers teaches a semiconductor intellectual property (IP) core comprising: 
a transformation engine designed and configured to represent each element of a field GF(28) using a polynomial (i.e., ,GF(256) … as polynomials in x of degree <= 7, .. page 7, line 22-page 8, line 14). 
In the same field of endeavor, Wu teaches a method of representing Galois Field comprising using a polynomial of degree no higher than 7+d, where d>0 is a redundancy parameter [page 276, Sections 4.2 Redundant Basis and Polynomial Basis and section 5, Squaring Operation Using Redundant Basis]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Vu within the system of Schepers in order to simplify computation within cryptosystems [Vu, abstract].

 
As per claims 2, 3, 11 and 12, Wu further teaches the core wherein d >= 9 or d>=24 [page 276, Sections 4.2 Redundant Basis and Polynomial Basis and section 5, Squaring Operation Using Redundant Basis]. It would have been obvious to one having ordinary skill in .

 Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435